FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NORMAN JAMES HUBBS, AKA                          No. 12-55186
Norman Hubbs,
                                                 D.C. No. 5:06-cv-00292-CBM-
               Plaintiff - Appellant,            FMO

  v.
                                                 MEMORANDUM*
GARY PENROD, Sheriff of San
Bernardino County, California; COUNTY
OF SAN BERNARDINO, California,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Norman James Hubbs, AKA Norman Hubbs, who is civilly committed in the

State of California, appeals pro se from the district court’s summary judgment in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging constitutional violations and violations of the

Americans with Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001).

We affirm.

      The district court properly granted summary judgment on Hubbs’s claims

alleging municipal liability because Hubbs failed to raise a genuine dispute of

material fact as to whether prison officials’ actions “implement[ed] or execute[d] a

policy statement, ordinance, regulation, or decision officially adopted and

promulgated” by defendants County of San Bernadino or Sheriff Penrod, or

whether any constitutional violation was inflicted “pursuant to governmental

‘custom.’” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 & n.55 (1978)

(noting that suits against officers in their official capacities are another way of

pleading an action against the entity).

      The district court properly granted summary judgment on Hubbs’s claims

against defendant Sheriff Penrod in his individual capacity because Hubbs failed to

raise a genuine dispute of material fact as to whether Penrod was personally

involved in any constitutional violation or whether there was a causal connection

between his conduct and any such violation. See Starr v. Baca, 652 F.3d 1202,

1207 (9th Cir. 2011) (“A defendant may be held liable as a supervisor under


                                            2                                     12-55186
§ 1983 if there exists either (1) his or her personal involvement in the

constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.” (citation and

internal quotation marks omitted)).

      The district court properly granted summary judgment on Hubbs’s ADA

claim because Hubbs failed to raise a genuine dispute of material fact as to whether

defendants discriminated against him because of a disability. See Simmons v.

Navajo County, Ariz., 609 F.3d 1011, 1021-22 (9th Cir. 2010) (elements of a claim

under Title II of the ADA; “The ADA prohibits discrimination because of

disability, not inadequate treatment for disability.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                            3                                    12-55186